F LED U

Case 5:20-cr-00025-MW-MJF Document1 Filed 08/04/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA _
PANAMA CITY DIVISION |

UNITED STATES OF AMERICA

 

vo INDICTMENT
DANIEL ARNOLD 612 0er25-MwW
/
THE GRAND JURY CHARGES:
COUNT ONE

At all times material to this Indictment:

1. The defendant, DANIEL ARNOLD, was convicted of Sexual
Activity by Substitute Parent in the State of North Carolina on or about December
8, 2008. |

2. Subsequent to his conviction in the State of North Carolina, and after
on or about December 4, 2019, the defendant, DANIEL ARNOLD, traveled in
interstate commerce.

3. The defendant, DANIEL ARNOLD, was required to register, and
keep said registration current, with the States of Florida, Georgia, and North

Carolina, under the Sex Offender Registration and Notification Act (““SORNA”),

Netra gh

USOG FLND TL
AUG 20 palide]

AA
Case 5:20-cr-00025-MW-MJF Document1 Filed 08/04/20 Page 2 of 2

Title 42, United States Code, Section 16901, et seq., because the defendant was a
sex offender as defined for purposes of the SORNA.
Between on or about December 4, 2019, and:on or about December 27,
2019, in the Northern District of Florida and elsewhere, the defendant,
DANIEL ARNOLD,
did knowingly and unlawfully fail to register and update a registration as required
by the SORNA. | |

In violation of Title 18, United States Code, Section 2250(a).

A_TRUE BILL:

 

FOREPERSON

8 Li /Z0Zo
DATE

Ze — — KE}
LAWRENCE KEEFE
United States Attorney

MICHELLE SPAVEN
Assistant United States Attorney
